DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.  Claims 1-8 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Waters on 22 February 2021.

The application has been amended as follows: 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a computer implemented method for felling a tree comprising scanning a tree and the surrounding environment, calculating an approximate center of gravity for the tree, receiving a desired tree fall direction, providing attachment locations for attaching hydraulic pistons to the tree, instructing the pistons to apply a first force
receiving, by the processor, feedback information from the hydraulic pistons; 
adjusting, by the processor, the approximate COG for the tree based on the feedback information; 
instructing, using the processor, each of the one or more hydraulic pistons to apply a revised force to the tree, 
wherein the revised force applied by each of the one or more hydraulic pistons, fells the tree
in combination with the rest of the claimed limitations set forth in the independent claim.
The closest prior art is U.S. Patent Application Publication No. 2019/0090437 which discloses a computer controlled tree felling method as discussed in the prior office action.  While information such as tree felling location is determined by that 
U.S. Patent No. 3,548,899 discloses a tree pusher using as hydraulic piston (27) to fell a tree (22) as does U.S. Patent No. 2,960,309 (the hydraulic piston is reference number 23).  However neither discloses sending a feedback signal to a processor which is used to calculate a revised force which is then re-transmitted to the hydraulic piston.  A modern version, U.S. Patent Application Publication No. 2013/0240086 (although it does not specifically disclose that the actuator is a hydraulic piston) also does not disclose any sort of feedback control system for the force applied to the tree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/22/2021